Citation Nr: 1724714	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-41 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a cold injury of the bilateral upper and lower extremities.  

3.  Entitlement to service connection for a left arm disability, to include as secondary to the service-connected left shoulder disability. 

4.  Entitlement to service connection for a lower back disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a bilateral ankle disability.  




REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In February 2017, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

VA's Veterans Appeals and Control Locator System (VACOLS) includes a separate appeal stream addressing the issues of service connection for a traumatic brain injury; increased ratings for left shoulder ankylosis, allergic rhinitis, tinnitus, and hearing loss; entitlement to earlier effective dates for allergic rhinitis, tinnitus, and hearing loss; as well as entitlement to a total disability rating based on individual unemployability, which are all in the notice of disagreement stage.  The RO appears to be actively processing these appeal claims, thus the Board declines to exercise jurisdiction over those claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The most probative evidence establishes the Veteran's acquired psychiatric disorders were not present in service, and are not etiologically related to his active service.

2.  The most probative evidence establishes the Veteran's upper and lower extremity neurological disorders, claimed as cold injuries, were not present until more than one year following his discharge from service, and are not etiologically related to his active service.

3.  The most probative evidence establishes the Veteran's left arm disability was not present until more than one year following his discharge from service, and is neither etiologically related to his active service nor proximately caused or aggravated by a service-connected disability.  

4.  The most probative evidence establishes the Veteran's lower back disability was not present until more than one year following his discharge from service, and is not etiologically related to his active service.

5.  The most probative evidence establishes the Veteran's cervical spine disability was not present until more than one year following his discharge from service, and is not etiologically related to his active service.

6.  The most probative evidence establishes the Veteran's bilateral ankle disabilities were not present until more than one year following his discharge from service, and are not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection residuals of a cold injury of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, in February 2017, the Veteran was afforded a hearing before the Board.  

The Veteran was also afforded numerous VA examinations in response to the claims.  As will be discussed below, the Board has found these examinations to be adequate as the examination reports provided complete medical histories, competent findings, and comprehensive medical opinions based on the facts contained in the record.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days after December 31, 1946, and manifests arthritis or organic diseases of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis or organic diseases of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board finds the issue of entitlement to service connection for each of the above-noted issues hinges heavily upon the credibility of the Veteran's reports, as those reports relate to the onset and continuity of his claimed disabilities.  As this is a central issue throughout each of the claims on appeal, a credibility analysis of this Veteran is warranted at the outset.  In all, the Board finds the Veteran's factual accounts cannot be accepted in any capacity, because he has for many years exhibited such wide ranging inconsistent reports, over such broadly extending topics, as to wholly invalidate his reliability.  The Board will now summarily address a sufficient number of the Veteran's inconsistent reports to substantiate this credibility determination; however, the Board will not address the multitude of inconsistent statements rendered by the Veteran.  

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that in January 2005 the Veteran initially sought treatment for a mental disorder at the Houston VAMC.  The Board also notes that in December 2004 the Veteran denied experiencing a military sexual trauma.  At the time the Veteran initially sought treatment in January 2005 he indicated his psychiatric manifestations resulted from being shot in the neck in 1994.  Roughly one month later, the Veteran then reported his psychiatric manifestations were the result of a military sexual trauma, as well as seeing dead Germans along the East/West German border.  At that time, the Veteran stated he was assaulted by 3 fellow soldiers in uniform, who held him down with belts, and sodomized him with a stick.  In that initial psychiatric treatment timeframe, the Veteran also stated he attained the rank of E-7 in the military, and that he was in the Marine Corps; however, his official military personnel file (OMPF) and DD-214 indicate he never attained a rank higher than private first class, and separated as an E-1 from the U.S. Army.  The Veteran also reported he was homeless, but records show he was residing with his mother at that time.  Further, the Veteran denied the use of drugs; however, his toxicology screen was positive for cocaine.  His initial treating psychiatrist found him inconsistent, and also indicated the Veteran was not interested in obtaining treatment for his psychiatric impairments, but rather stated it was "important to him to see if [she] could help support his disability claim."  Based on these facts, the clinician indicated it was difficult to eliminate the impact of secondary gain on the Veteran's reports.  

During the Veteran's initial August 2007 VA PTSD examination, he stated he had never received an Article 15 in service; however, his OMPF indicates he received at least six.  The examiner also noted inconsistencies in the Veteran's presentation.  For example, the Veteran appeared very articulate and intelligent, but then indicated he could not spell words.  In addition, the examiner indicated the Veteran reported raising his children, but various records revealed his ex-wife raised the children.  The Veteran also informed the examiner that he had never had any legal problems, but evidence indicated he had been incarcerated on numerous occasions.  With respect to his legal troubles, the Veteran informed a private psychologist that conducted an evaluation of him in March 2017 that he lied to police and court authorities in the 1990's about using drugs to "get a lesser sentence."  Again, evidencing his inclination to perjure himself for personal gain.  A review of the Veteran's outpatient treatment records from the Houston VAMC from January 2005 to the present indicates numerous clinical care providers have found the Veteran to be an extremely poor historian.  During a December 2007 VA Joints examination, the Veteran presented as extremely histrionic.  In particular, the Veteran was crying out in pain with any movement of the left shoulder joint, with guarding and extreme reaction to any light touch.  However, the examiner noted the Veteran also exhibited an excellent muscle force when pulling away.  Similarly, during a January 2011 VA examination, the Veteran was again described as histrionic and pain focused.  He reported that he could not move his left arm, as he experienced severe pain with any motion; however, the examiner noted that when distracted, the motion of the shoulder improved significantly.  

During a second January 2011 VA PTSD examination, the Veteran indicated his sexual assault in service resulted in a prolapsed rectum, but the examiner noted the Veteran underwent a rectal assessment in the course of his July 1981 separation examination, with normal findings.  At that time, the Veteran also stated he sought mental health treatment following his in-service attack, but his STRs contain no evidence to support this, and the Veteran denied ever experiencing psychiatric manifestations such as anxiety or depression during his July 1981 separation examination.  In addition, at the time of his January 2011 examination the Veteran's reports of his MST were vastly inconsistent with prior reports.  The Veteran has also reported experiencing a cold injury in service, as a result of being abandoned for three days in freezing temperatures in three feet of snow by his command.  He stated he was found by German civilians, who reportedly poked him below the snow with a walking stick.  Though the Veteran's STRs do indicate he was treated for cold exposure, he self-reported to the base hospital in March 1981 after being outside for about 10 hours.  During his recent February 2017 Board hearing, the Veteran was asked if he was presently homeless.  Initially, the Veteran confirmed that he was homeless; however, after some additional inquiry, the Veteran indicated he was living in his own apartment.  

Though numerous additional contradictory reports can be found in the record, the Board will not continue to note each and every factual variation provided by the Veteran.  In sum, the Board is satisfied that there is overwhelming evidence in the record establishing this Veteran lacks sufficient veracity to be considered a credible reporter.  Therefore, the Board has afforded no probative value to the Veteran's lay statements as they pertain to the onset and continuity of his claimed disabilities.  The Board also acknowledges lay statements have been provided by the Veteran's mother, ex-girlfriend, sister, and spouse; however, the Board has afforded these statements no probative value either, because these reports merely chronicle the Veteran's reports to them.  Further, the Board also notes that the Veteran's treating psychiatrist has attempted to explain the Veteran's inconsistencies in various ways.  Specifically, in an April 2008 clinical note, the psychiatrist indicated the Veteran's inconsistencies may be attributable to his low average IQ/borderline intelligence.  Though, as noted above, it appears the Veteran may be falsely presenting a low intelligence at times, even assuming these factors do explain his inconsistent reports, this does not render the Veteran more or less believable.  Thereafter, the clinician determined the Veteran was indeed credible, and that certain inconsistencies with respect to his psychiatric disorder were the result of his propensity for "denial, rationalization, and internalization."  The examiner explained these represent coping mechanisms for dealing with his MST.  However, assuming that to be true, this does not explain the abundant conflicting statements made by the Veteran, which are completely unrelated to his psychiatric disorder or reported MST.  Though the Board is abundantly sympathetic to the difficulties which often result in attempting to establish MST cases, and as such, is meticulous in the resolution of all reasonable doubts in favor of veterans claiming exposure to sexual trauma; when, as in this case, a veteran exhibits so overwhelmingly variable accounts, the Board must unfortunately conclude that veteran's reports simply cannot be accepted as reliable.  

Psychiatric Disorder

As noted above, the Veteran has reported that he was sexually assaulted in service.  However, his reports of the attack, as well as the incidents that occurred thereafter, have varied extensively over the course of the appeal period.  Further, as has been explained extensively above, the Board has found the Veteran's general reporting cannot be accepted as reliable.  The Veteran has also asserted other stressors, to include his cold exposure in Germany, as well as exposure to dead people along the East/West German wall.  In addition, the Veteran has undergone several VA examinations over the course of the appeal period.  During each of his August 2007, January 2011, and November 2011 examinations, the examiners found insufficient credible evidence to corroborate the Veteran's reported in-service stressors.  The Board acknowledges the Veteran has been diagnosed with PTSD, anxiety disorder, depressive disorders, amnestic disorders, and cognitive disorders; however, the Board finds the most probative evidence indicates these disabilities are unrelated to his military service.  In particular, the August 2007, January 2011, and November 2011 examiners found the Veteran's reports to be non-credible.  They also determined the other evidence of record failed to establish sufficient in-service stressors to conclude the Veteran's claimed PTSD was causally related to service.  Though these examiners acknowledged the Veteran had been diagnosed and treated for psychiatric disorders, they attributed these disabilities to other events such as the Veteran's 1994 gunshot wound and environmental/psychosocial problems.  

The Board notes the Veteran was diagnosed with PTSD by his treating clinician at the Houston VAMC, by a clinician in the course of an October 2007 vocational rehabilitation neuropsychiatric assessment, and most recently by a private psychologist in a March 2017 assessment.  However, for various reasons the Board finds these examination reports to be of less probative value than the above-noted VA examinations.  With respect to the October 2007 vocational rehabilitation report, the Board notes the examiner did not indicate a review of the file was performed.  Such a review would be of particular importance in this case, because it would inform the examiner as to the various inconsistent reports rendered by this Veteran.  Further, although the October 2007 clinician rendered a diagnosis of PTSD, major depression, cocaine abuse, and amnestic disorder, the clinician did not provide a medical opinion as to the etiology of these disabilities.  As such, the Board finds this report to be of limited probative value with respect to establishing service connection in this case.  

Next, the Board notes the Veteran has been diagnosed by his treating psychiatrist at the Houston VAMC.  The Board has carefully reviewed these notes, and afforded the clinician's conclusions a degree of reverence as the primary mental health provider for this Veteran.  Nonetheless, the Board has found the clinician's assessments, as to the inconsistent factual accounts provided by the Veteran in this case, are not supported by the facts.  Specifically, the Veteran's treating psychiatrist initially found the Veteran to be of low average IQ/borderline intelligence.  This conclusion is not supported by the record, which shows the Veteran has on numerous occasions articulated very nuanced and intelligent contentions in support of his claims.  Moreover, there is no indication the clinician actually tested the Veteran's intelligence, and the examiner also failed to explain how low intelligence would lead this Veteran to perjure himself.   The clinician then determined the Veteran's varying reports were the result of coping mechanisms such as "denial, rationalization, and internalization."  The Board has noted, however, that the Veteran's conflicting factual reports extend well beyond his accounts of his alleged sexual assault.  The clinician has not accounted for these abundant non-stressor related inconsistencies, which devalue his conclusion that the Veteran's inaccuracies are the result of his attempts to deny, explain, or otherwise cope with his traumatic experiences.  

Finally, the Board has afforded little probative weight to the March 2017 psychiatric evaluation performed by a psychologist, which the Veteran was referred to by his attorney.  In sum, this clinician appears to have performed a telephone interview with the Veteran for just over 1 hour.  Though a telephone interview may not be generally invalid, in a setting where credibility must be assessed, the Board finds an in-person interview is important.  This is important, because an in-person examination allows the psychiatric provider the opportunity to assess facial mannerisms, body language, and other non-verbal indicators.  Further, the Board finds even greater insufficiencies in the clinician's findings.  Specifically, the examiner placed "significant weight" on the conclusions of the Veteran's treating psychiatrist; however, as noted above, those conclusions are not supported by the record.  In addition, the consultant psychologist wholly failed to discuss or explain the conclusions rendered by the August 2007, January 2011, or November 2011 VA examiners.  Finally, the clinician inaccurately stated the October 2007 neuropsychiatric clinician opined the Veteran's PTSD was service-connected.  For the foregoing reasons, the Board has also afforded this examination little probative value.  

In sum, the Board finds the comprehensive, factually accurate, consistent, and well-reasoned conclusions rendered by the August 2007, January 2011, and November 2011 VA examiners to be the most probative in this case.  This follows, because those examiners each performed careful reviews of the Veteran's entire claims file, and rendered consistent conclusions that were well supported by the evidence of record.  Therefore, the Board finds the prevailing evidence in this case indicates the Veteran's acquired psychiatric disorders are unrelated to his military service.  As such, service connection for an acquired psychiatric disorder must be denied.  

Cold Injury Residuals

The Veteran has asserted he presently experiences residual disability of the upper and lower extremities as a result of his cold exposure in service.  A review of the Veteran's STRs indicates he was treated for cold exposure in service.  The Veteran has stated he was left out in a snow storm by his command for roughly three days.  However, his STRs show he was treated at the 9th General Dispensary in March 1981 after being outside from 1400 hrs to midnight.  At that time, the examiner stated the Veteran's skin color and capillary refill were good.  In sum, the examiner found no evidence of a cold injury.  Several days later the Veteran was seen for a follow up, at which time the examiner found the Veteran's cold exposure was resolving.  During his July 1981 separation examination the Veteran denied any foot troubles, and the examiner found his upper and lower extremities to be normal.   

In support of his claim, the Veteran provided a treatment note from a private podiatrist dated December 2011.  In this note the podiatrist recounts the Veteran's report of "being left in a blizzard for 3 or more days."  The examiner did not provide an actual clinical diagnosis in his note, but rather, he notes several lower extremity manifestations as well as the treatment plan for those manifestations.  The Veteran also provided a primary care assessment from the Houston VAMC, wherein he informed his primary care provider that he had suffered from severe frost bite in service, and that he continued to experience pain, swelling, and burning in his feet.  The examiner assessed him as having a lower extremity peripheral neuropathy, which she attributed to his reported frostbite; however, the examiner did not explain how or why she assessed that as being the correct etiology of the Veteran's lower extremity manifestations.  

By contrast, the Veteran underwent a VA examination in July 2006.  At that time, the examiner found the Veteran less likely than not experienced a cold injury in service.  The examiner explained the Veteran's medical records do not mention a cold injury.  Further, the Veteran has a history of cocaine abuse.  The examiner found his lower extremity manifestations are most likely attributable to his use of cocaine, because abuse of cocaine can result in manifestations that mimic those of a cold injury, but are more severe.  In November 2012, the Veteran underwent a second VA examination to assess his claim of a cold injury.  The examiner noted an electromyogram study, which revealed signs of peripheral neuropathy.  However, the examiner also concluded the Veteran's peripheral neuropathy was most likely due to his use of drugs.  The examiner explained the medical literature links drug abuse to the development of neuropathy.  The examiner further explained that the Veteran's examination failed to show evidence of skin or toenail changes, which would be consistent with a prior cold injury, and as such, she believed the Veteran's peripheral neuropathy was more likely the result of his drug abuse.  The Veteran underwent a third VA examination in November 2016.  At that time, he was again diagnosed with a peripheral neuropathy.  However, the examiner concurred with prior determinations that his neuropathy was more likely the result of his past drug abuse.  

The Board finds the most probative evidence indicates the Veteran's cold exposure manifestations in service resolved, and his current upper and lower extremity peripheral neuropathy is most likely the result of his past cocaine abuse.  This follows, because the Veteran has undergone three VA examinations, wherein the examiner's concluded his past drug abuse is the most likely cause of his current neurological manifestations of the upper and lower extremities.  These examiner's provided complete explanations for how they came to this conclusion, and also reviewed the Veteran's complete medical history in formulating their conclusions.  Though the Veteran has provided a note from his primary care physician, which purports to link his neuropathy to his cold exposure in service, the Board has afforded that conclusion less probative value, because the examiner appears to have based this conclusion on the Veteran's reports, which were inconsistent with the evidence shown in his STRs.  Further, the examiner did not review the Veteran's complete claim file to obtain a comprehensive understanding of the Veteran's medical history, and also failed to provide a rationale to explain how she formulated this conclusion.  Based on the foregoing, the Board must deny the Veteran's claim for residuals of a cold injury of the upper and lower extremities.  

Left Arm Disability

The Veteran has initiated a claim for a left arm disability, which he claims was proximately caused by his service-connected left shoulder disability.  A review of the Veteran's STRs does show the Veteran reported experiencing pain in his left shoulder following a fall from a trailer; however, the Veteran did not report any lower arm manifestations at that time.  On separation the Veteran's upper extremities were found to be normal.  The Veteran underwent a VA examination in January 2011, at which time the examiner found the Veteran to be "very histrionic."  He reported experiencing severe shooting pains in the arm, but the examiner noted that when distracted the Veteran's shoulder motion improved significantly and sensation was inconsistent from one time to the next.  The examiner also noted a July 2006 diagnosis of polysubstance abuse, with myofascial pain syndrome and opioid induced hyperalgesia, as well as a note from December 2004, wherein the Veteran was diagnosed with head trauma secondary to being struck by a motor vehicle.  In sum, the examiner indicated there was no true diagnosed condition of the left arm at that time, other than pain.  

The Veteran underwent a second VA examination in November 2012, at which time he was diagnosed with a median neuropathy/carpal tunnel syndrome.  However, the examiner found this disability was unrelated to the Veteran's left shoulder disability, because the shoulder was high level.  Rather, the examiner indicated the Veteran's neurological impairment was likely due to metabolic conditions.  

As noted above, the Veteran underwent a third VA examination in November 2016, and at that time was again diagnosed with a carpal tunnel syndrome, as well as a cubital tunnel syndrome.  The examiner agreed with the November 2012 examiner's conclusions that the Veteran's lower arm neurological impairments are wholly unrelated to his left shoulder disability.  In sum, the examiner stated science and anatomy indicates a glenohumeral shoulder disability does not affect these nerve groups.  Each of the medical opinions addressing the Veteran's claim are against the claim.  To date, neither the Veteran nor his representative has provided a single medical opinion linking the Veteran's left lower arm disability to his service-connected left shoulder disability.  Although the Veteran may sincerely believe his disability was caused by a service connected disability, the Veteran's lay opinion concerning these matters requiring medical expertise is clearly of less probative value than the medical opinions against the claim.  Based on the foregoing, service connection for a left arm disability must be denied. 

Lower Back and Cervical Spine Disability

The Veteran has also initiated claims for a cervical spine and lower back disability.  He asserts these disabilities arose from his fall from the trailer, which resulted in his service-connected left shoulder injury.  However, a review of the Veteran's STRs does not show he reported experiencing neck or back manifestations at that time.  Further, on separation the Veteran also denied experiencing any recurrent back pain, and the examiner indicated the Veteran's spine was normal.  The evidence indicates that after service, the Veteran was involved in a motor vehicle accident, was shot in the neck during a robbery attempt, and was also struck by a motor vehicle as a pedestrian.  Further, the Veteran has reported injuring his back following the 2003 incident where he was struck by a motor vehicle.  

A review of his outpatient treatment notes from the Houston VAMC shows the Veteran has been diagnosed with myofascial pain syndrome and opioid induced hyperalgesia.  In addition, during his November 2012 VA examination, the Veteran was also diagnosed with cervical spine degenerative joint disease.  However, the examiner determined the Veteran's neck disability is unrelated to his military service.  In support the examiner noted the Veteran did not report any neck problems in service, and he exhibits age related spondylosis, which indicates his current neck disability is both genetically predisposed and the result of aging. Though the Veteran has submitted a statement from Dr. T.H. in November 2007, which indicates his neck disability "may be related" to his accident in 1979, the examiner wholly failed to explain how or why this is so.  Absent a reasoned medical explanation for this conclusion, the Board has afforded the clinician's determination slight probative value.  In sum, the Board finds the most probative evidence shows the Veteran's currently reported lower back and cervical spine disabilities were neither incurred in nor caused by his military service.  As noted above, the Veteran has inconsistently reported facts on numerous occasions, and has also exhibited compensation-seeking behavior.  As such, his reports of back and neck pain following his fall from a trailer in service cannot be accepted as credible, in light of his reports which indicate he injured his back and neck in other post-service incidents.  Based on the foregoing, the Board finds the Veteran's claims for neck and back disabilities must be denied at this time.  

Bilateral Ankle Disability

Finally, the Veteran contends service connection is warranted for bilateral ankle disabilities.  In this respect the Veteran has stated his current left ankle disability is related to his fall from a trailer in service.  A review of the Veteran's STRs again fails to show any reported left or right ankle manifestations following the Veteran's fall.  However, the evidence does indicate the Veteran sustained left ankle sprains in June 1980 and December 1980 playing basketball.  The Veteran was also treated for a right ankle sprain in May 1981.  However, in his July 1981 separation examination the Veteran denied any foot trouble or painful joints, and his examining physician found his lower extremities to be normal.  

A review of the Veteran's outpatient treatment notes from the Houston VAMC indicates he has reported experiencing bilateral ankle pain intermittently throughout the appeal period, and has been provided with ankle braces for support.  These records however do not establish a relationship between the Veteran's in-service injuries and his current ankle manifestations.  

The Veteran underwent a VA examination in November 2012.  At that time, the examiner noted the Veteran's in-service ankle sprains, but found no current residuals associated with those injuries.  Range of motion in both ankles was full during examination, but the Veteran did exhibit pain with plantar flexion bilaterally.  Following the examination, the examiner determined the Veteran's ankles were normal, with no sequelae and full range of motion.  In sum, the examiner concluded the Veteran did not have any residual manifestations associated with his in-service ankle sprains.  Again, the Board notes the Veteran has reported that his current ankle pain is related to his bilateral ankle sprains he experienced in service.  The Veteran's statements are competent evidence as to the symptoms he presently experiences in his ankles as this comes to him through his senses.  However, as noted above, his statements are not credible, because they are not consistent with the medical evidence of the record.  Moreover, his statements are not competent evidence as to a specific diagnosis.  Finally, the Veteran is not capable of establishing a nexus, as there is a lengthy period of time between the Veteran's injuries in service and the development of his current manifestations.  The Board, therefore, finds the medical findings to be of a greater probative value as to the relationship between the Veteran's in-service injuries and his current manifestations than the Veteran's lay statements.  As such, service connection for bilateral ankle disabilities must also be denied. 

In reaching the above-noted decisions, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.




















ORDER


Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) is denied. 

Entitlement to service connection for residuals of a cold injury of the bilateral upper and lower extremities is denied.

Entitlement to service connection for a left arm disability, to include as secondary to the service-connected left shoulder disability, is denied.

Entitlement to service connection for a lower back disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.   

Entitlement to service connection for a bilateral ankle disability is denied.   



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


